Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered July 8, 2002, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly allowed the prosecutor to elicit testimony regarding his possession of a beeper and a cell phone at the time of his arrest. He also argues that the trial court erred in allowing an undercover detective to testify that the detective previously used a beeper or a cell phone to contact drug dealers. These contentions are unpreserved for appellate review (see People v McDowell, 47 NY2d 858; People v Saladana, 208 AD2d 872; People v Klos, 190 AD2d 754), and, in any event, are without merit. The testimony at issue was probative of the defendant’s intent to sell an illegal substance (see People v Davis, 196 AD2d 880; People v Carpenter, 187 AD2d 519; People v Calada, 154 AD2d 700; see also People v George, 300 AD2d 165; People v Grajales, 294 AD2d 657; People v Cancer, 249 AD2d 696; People v Nickerson, 234 AD2d 47; People v Vega, 175 AD2d 932; People v Melendez, 160 AD2d 739).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. H. Miller, J.E, Luciano, Schmidt and Townes, JJ., concur.